DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hamamoto et al. (US 6,479,827).
With regards to claim 1, Hamamoto discloses an image sensing apparatus (Abstract; Fig. 13), comprising: 
a circuit board (Fig. 13; col. 5; lines 61-64; circuit board 7); 
a light receiving sensor (Fig. 11 and 13; solid state image sensing devices 1)  provided on the circuit board 7 and having a light receiving region (col. 6; lines 54-67) and a circuit region (col. 5; lines 61-64; “Electrical connections are established between the I/O terminals 104 of the solid state image sensing devices 1 and the electrode pads 705 on the circuit board 7 by bonding wires 11.”); 
a fiber optic plate 2a, 2b provided on the light receiving sensor 1; 
a scintillator layer 4 provided on the fiber optic plate 2a, 2b; and 
a plurality of wires (bonding wires 11) (Also, the wiring of the image sensors between 2a and 2b, shown in Fig. 5) laid across the circuit region (col. 5; lines 61-64; I/O terminals 104) and the circuit board 7,
wherein the fiber optic plate 2a, 2b includes
a first portion 2a facing the light receiving region and fixed to the light receiving sensor (col. 3; lines 52-55) (see Fig. 11) , and
a second portion 2b, 3 ,9 facing the circuit region 11 while separated from the light receiving sensor 1,
the first portion includes a first surface (Fig. 11; 2a) and a second surface (top of 2b and 2c) opposing each other in a thickness direction of the circuit board 7, the first surface 2a being a light incident surface (col. 2; lines 30-37) on a side opposite to the light receiving sensor 1, and the second surface being a light emitting surface on the light receiving sensor side (col. 2; lines 30-32),
one end of each of the plurality of wires 11 is connected to the circuit region (col. 5; lines 61-64; I/O terminals 104) in a region between the light receiving sensor 1 and the second portion 2b, 3, 9,
other end of each of the plurality of wires 11 is connected to the circuit board 7,
when seen in the thickness direction of the circuit board 7, in all of the plurality of wires 11, the other end of each of the plurality of wires is located inside an outer edge of the fiber optic plate (col. 5; lines 65-67; “Since the electrical connection areas are in gaps between the optical fiber plates having the different inclination angles, …”),
a distance between an end portion of the light receiving sensor 1 and the second portion 2b, 3, 9 in the thickness direction of the circuit board 7 is greater than a thickness of the light receiving sensor 1, and
the distance between the first surface 2a and the second surface 2b, 3, 9 is greater than a thickness of the scintillator layer 4.

With regards to claim 2, Hamamoto discloses the radiation detection device according to claim 1, wherein, when seen in the thickness direction of the circuit board 7, a portion of an outer edge of the second portion 2b, 3, 9 on a side opposite to the first portion 2a is located outside a portion of an outer edge of the light receiving sensor 1 on a side opposite to the first portion with 2a respect to the circuit region (col. 5; lines 61-64; I/O terminals 104).

With regards to claim 3, Hamamoto discloses the radiation detection device according to claim 1, further comprising a protective member (silicone sealer 5d) covering the plurality of wires 11.

With regards to claim 4, Hamamoto discloses the radiation detection device according to claim 1, wherein the region between the light receiving sensor 1 and the second portion 2b, 3, 9 is defined by a surface of the light receiving sensor 1 on the second portion side 2b, 3, 9, a surface of the second portion 2b, 3, 9 on the light receiving sensor side 1 and a side surface of the first portion 2a.

With regards to claim 5, Hamamoto discloses the radiation detection device according to claim 4, wherein the fiber optic plate includes a plurality of optical fibers (col. 3; lines 42-45), and
wherein an optical axis of each of the plurality of optical fibers extends in the thickness direction of the circuit board (col. 5; lines 10-14).

With regards to claim 6, Hamamoto discloses the radiation detection device according to claim 1, further comprising an adhesive member (col. 3; lines 52-55; 5a) disposed between the light receiving sensor 1 and the first portion 2a, wherein the adhesive member protrudes into the region between the light receiving sensor and the second portion (col. 3; lines 52-55 teaches that the transparent adhesive for adhesion between modules and is shown at 5b.)(see also col. 4; lines 29-35).

With regards to claim 7, Hamamoto discloses the radiation detection device according to claim 1, wherein a surface of the first portion 2a on a side opposite to the light receiving sensor 1 and a surface of the second portion 2b on a side opposite to the light receiving sensor 1 are located on the same plane, and wherein the scintillator layer 4 is integrally formed across the surface of the first portion 2a on the side opposite to the light receiving sensor 1 and the surface of the second portion 2b on the side opposite to the light receiving sensor 1.

With regards to claim 8, Hamamoto discloses the radiation detection device according to claim 7, further comprising a metal layer provided on the scintillator layer, wherein the metal layer is integrally formed across the surface of the first portion on the side opposite to the light receiving sensor and the surface of the second portion on the side opposite to the light receiving sensor. (col. 8; lines 19-24)

With regards to claim 9, Hamamoto discloses the radiation detection device according to claim 1, wherein the circuit board has a plate shape. (Fig. 11; 7)

With regards to claim 10, Hamamoto discloses the radiation detection device according to claim 1, wherein a length of each of the plurality of wires 11 is longer than a distance between the one end of each of the plurality of wires 11 and a side surface of the first portion 2a. (The wiring of the image sensors between 2a and 2b, shown in Fig. 5)

With regards to claim 11, Hamamoto discloses the radiation detection device according to claim 1, wherein the second portion 2b is integrally formed with the first portion 2a. (col. 5; lines 10-35)

With regards to claim 12, Hamamoto discloses the radiation detection device according to claim 1, wherein the plurality of wires 11 is disposed in regions on both sides of the first portion 2a when seen in the thickness direction of the circuit board 7. (The wiring of the image sensors between between 2a and 2b, shown in Fig. 5)

With regards to claim 13, Hamamoto discloses the radiation detection device according to claim 1, wherein the plurality of wires 11 is all of a plurality of wires 11 (Also, the wiring of the image sensors between 2a and 2b, shown in Fig. 5) laid across the circuit region (col. 5; lines 61-64; I/O terminals 104) and the circuit board 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schulz (US 2007/0085016)
van Arendonk et al. (US 2016/0245930)
George et al. (US 2014/0035084)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884